United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.H., Appellant
and
U.S. POSTAL SERVICE, COUNTRY LAKES
POST OFFICE, Miami, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1286
Issued: September 18, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 7, 2013 appellant, through his attorney, filed a timely appeal from a January 31,
2013 merit decision of the Office of Workers’ Compensation Programs. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that he was totally disabled from May 9 to
June 1, 2012 due to his August 20, 2011 employment injury.
On appeal, counsel contends that OWCP’s decision is contrary to fact and law.
FACTUAL HISTORY
OWCP accepted that on August 20, 2011 appellant, then a 57-year-old distribution clerk,
sustained a neck sprain due to a fall while in the performance of duty.
1

5 U.S.C. § 8101 et seq.

On June 5, 2012 appellant filed a claim (Form CA-7) for compensation for 136 hours of
leave without pay from May 9 to June 1, 2012.
In an April 23, 2012 medical report, Dr. Pedro J. Carvajal, a Board-certified orthopedic
surgeon, obtained a history that appellant had occasional intermittent pain of both shoulders over
the years. Approximately, six weeks ago appellant tripped and fell injuring both shoulders with
the right being worse than the left. He developed significant weakness of the right shoulder with
resultant pain. Dr. Carvajal reviewed a magnetic resonance imaging (MRI) scan of the right
shoulder and listed findings on physical examination. He advised that appellant had a rotator
cuff tear of the right shoulder, which was much more symptomatic than the left shoulder, which
had better strength and no significant pain with rotation and 5-/5 rotator cuff strength.
Dr. Carvajal discussed arthroscopic surgery to treat the diagnosed right shoulder condition.
In an April 25, 2012 report, Dr. Aizik L. Wolf, a Board-certified neurosurgeon, noted
appellant’s complaints of decreased sensation in his right hand along the C6-7 distribution,
which he attributed to a fall at work on August 22, 2011. He obtained a history of appellant’s
medical treatment. Dr. Wolf listed findings on physical, motor, sensory examination and
diagnostic testing. He diagnosed cervical spondylosis for which appellant preferred to treat with
surgery. In a May 15, 2012 preoperative clearance form, Dr. Wolf indicated that appellant was
scheduled for an anterior cervical microdiscectomy and a fusion at C5-6 and C6-7 on
May 18, 2012.
In a May 29, 2012 report, Dr. David M. Scholl, a Board-certified internist, advised that
appellant had been under his care for chronic neck and bilateral shoulder pain, the right shoulder
was worse than the left, which occurred after an August 22, 2011 work injury. He advised that
appellant was currently unable to work as a result of his shoulder pain.
By letter dated June 6, 2012, OWCP advised appellant that the evidence submitted was
insufficient to establish that he was disabled during the claimed period due to his accepted work
injury. It requested that he submit medical evidence, including a rationalized medical opinion
from an attending physician explaining the causal relationship between his current right shoulder
and cervical conditions and accepted injury.
A June 5, 2012 duty status report contained an illegible signature and stated that appellant
was unable to work due to his shoulder and neck pain.
In an April 2, 2012 report, Dr. Germaine Rodriguez, a Board-certified radiologist,
advised that an MRI scan of appellant’s cervical spine demonstrated a broad-based bulging disc
at C3-4 and C7-T1 and central disc herniation at C4-5, C5-6 and C6-7. There was no stenosis of
the spinal canal. There was stenosis of the neural foramina at C4-5, C5-6 and C6-7. On
April 11, 2012 Dr. Rodriguez performed a MRI scan of appellant’s lumbar spine and bilateral
shoulders. The lumbar MRI scan revealed a broad based bulging disc at L1-2, L3-4, L4-5 and
L5-S1. There was no stenosis of the spinal canal. There was stenosis of the neural foramina.
The MRI scans of the right and left shoulder showed a complete tear of the distal supraspinatus
tendon at its insertion site with retraction of the tendon. The right shoulder also had small joint
effusion and subacromial-subdeltoid bursitis and mild hypertrophic change of the
acromioclavicular joint. The left shoulder also had subacromial-subdeltoid bursitis and no joint

2

effusion. On May 15, 2012 Dr. Rodriguez reported that an x-ray of appellant’s chest showed no
acute cardiopulmonary process.
In a July 31, 2012 decision, OWCP denied appellant’s claim for compensation from
May 9 through June 1, 2012, finding that the medical evidence did not establish that he was
totally disabled during the claimed period due to his accepted August 20, 2011 employment
injury.
By letter dated August 14, 2012, appellant, through his attorney, requested a telephone
hearing with an OWCP hearing representative.
In a November 6, 2011 report, Dr. Scholl obtained a history of the August 20, 2011
employment injury. He also obtained a history of appellant’s neck pain that resulted from a
military accident that occurred over 20 years ago, but stated that appellant was able to work and
perform his daily activities of living without any problems prior to his work accident. Dr. Scholl
reviewed the April 2012 MRI scans of the bilateral shoulders and cervical spine. He advised that
appellant was unable to work from May through June 2012 due to the severity and intensity of
chronic pain in his shoulders, neck and low back. An attempt to return to work with his pain
would have made appellant’s work environment dangerous for others. Dr. Scholl stated that
appellant experienced paralysis in his right arm and hand as a result of performing his normal job
duties after the work incident. The above-mentioned problems had been chronically aggravated
by the performance of his normal job duties soon after his injury. Dr. Scholl concluded that
appellant’s injuries were not strains and they did not improve after six weeks.
In reports dated July 24 and August 27, 2012, Dr. Wolf noted that appellant was doing
well, but he still had muscular stiffness on the right side of his neck and mild neck spasms. He
listed findings on physical, neurologic, motor and sensory examination and diagnostic testing.
Dr. Wolf diagnosed cervical spondylosis at the C5-6 and C6-7 and musculoskeletal pain.
In a January 31, 2013 decision, an OWCP hearing representative affirmed the July 31,
2012 decision. She found that the medical evidence was not sufficiently rationalized to establish
appellant’s entitlement to wage-loss compensation for total disability from May 9 through
June 1, 2012 causally related to his accepted employment injury.
LEGAL PRECEDENT
With respect to a claimed period of disability, an employee has the burden of establishing
that any disability or specific condition for which compensation is claimed is causally related to
the employment injury.2 The term disability is defined as the incapacity because of an
employment injury to earn the wages the employee was receiving at the time of the injury, i.e., a
physical impairment resulting in loss of wage-earning capacity.3

2

Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB 1143 (1989).

3

20 C.F.R. § 10.5(f); see e.g., Cheryl L. Decavitch, 50 ECAB 397 (1999) (where appellant had an injury but no
loss of wage-earning capacity).

3

Whether a particular injury causes an employee to be disabled for employment and the
duration of that disability are medical issues which must be proved by a preponderance of the
reliable, probative and substantial medical evidence.4 The medical evidence required to establish
a period of employment-related disability is rationalized medical evidence.5 Rationalized
medical evidence is medical evidence based on a complete factual and medical background of
the claimant, of reasonable medical certainty, with an opinion supported by medical rationale.6
The Board, however, will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed.7 To do so, would essentially allow an employee to self-certify their disability and
entitlement to compensation.8
ANALYSIS
OWCP accepted that appellant sustained a cervical strain on August 20, 2011 while
working as a distribution clerk. Appellant claimed compensation for disability from May 9 to
June 1, 2012. OWCP denied his claim on the grounds that the evidence was insufficient to
establish that the claimed disability was due to his accepted cervical injury. Appellant has the
burden of establishing by the weight of the substantial, reliable and probative evidence, a causal
relationship between his claimed disability and the accepted condition.9 The Board finds that he
did not submit sufficient medical evidence to establish employment-related disability for the
period claimed due to his accepted injury.
Dr. Scholl’s May 29, 2012 report found that appellant developed chronic neck and
bilateral shoulder pain following his August 22, 2011 work injury. He opined that appellant was
unable to work due to his bilateral shoulder pain. Dr. Scholl provided an incorrect date for the
accepted employment injury. As stated, medical reports must be based on a complete and
accurate factual and medical background;10 medical opinions based on an incomplete or
inaccurate history are of diminished probative value.11 Furthermore, Dr. Scholl has not provided
a medical diagnosis other than neck and bilateral shoulder pain. The Board has consistently held
that pain is a symptom, not a compensable medical diagnosis.12 Dr. Scholl did not explain how
appellant’s condition and disability were caused by the accepted August 20, 2011 employment

4

See Fereidoon Kharabi, 52 ECAB 291 (2001).

5

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

6

Leslie C. Moore, 52 ECAB 132 (2000).

7

Sandra D. Pruitt, 57 ECAB 126 (2005).

8

See William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, supra note 4.

9

Alfredo Rodriguez, 47 ECAB 437 (1996).

10

Leslie C. Moore, supra note 6.

11

Douglas M. McQuaid, 52 ECAB 382 (2001).

12

C.F., Docket No. 08-1102 (issued October 10, 2008); Robert Broome, 55 ECAB 339 (2004).

4

injury.13 Similarly, in his November 6, 2011 report, Dr. Scholl opined that appellant was unable
to work from May to June 2012 due to severe, intense and chronic bilateral shoulder, neck and
low back pain, but he did not provide a rationalized medical opinion with respect to the causal
relationship between the diagnosed condition and disability and the August 20, 2011 work
injury. Instead, he attributes appellant’s disability aggravation of his shoulders, neck and low
back pain, to his regular work duties that he performed following the accepted injury, which
would constitute a new work factor. Dr. Scholl also failed to provide sufficient medical rationale
explaining how residuals of the accepted cervical strain were disabling.14 For the stated reasons,
the Board finds that his reports are insufficient to establish appellant’s claim.
Dr. Carvajal’s April 23, 2012 report found that appellant had a rotator cuff tear of the
right shoulder that required arthroscopic surgery. He listed findings on physical examination and
reviewed diagnostic test results. Dr. Carvajal did not reference the August 20, 2011 employment
injury or provide a medical opinion addressing how the accepted injury caused appellant’s right
shoulder condition and claimed disability from May 9 to June 1, 2012. Rather he related the
condition to a fall in six weeks prior in early March 2012. The Board has held that a physician’s
opinion, which does not address causal relationship, is of diminished probative value.15 The
Board finds, therefore, that Dr. Carvajal’s report is insufficient to establish appellant’s claim.
Likewise, the reports and preoperative clearance form of Dr. Wolf, which found that
appellant had cervical spondylosis at C5-6 and C6-7 that required an anterior cervical
microdiscectomy and fusion and the diagnostic test results of Dr. Rodriguez, which addressed
appellant’s cervical, lumbar, bilateral shoulder and chest conditions are insufficient to establish
appellant’s claim. Neither physician provided a medical opinion addressing whether the
diagnosed conditions and total disability during the claimed period were caused by the accepted
employment injury.16
The June 5, 2012 duty status report which contained an illegible signature has no
probative value in establishing that appellant has any employment-related disability during the
claimed period, as it is not clear whether a physician as defined under FECA prepared the report.
It is well established that medical evidence lacking proper identification is of no probative
medical value.17
Appellant failed to submit rationalized medical evidence establishing that his disability
from May 9 to June 1, 2012 resulted from residuals of his accepted employment-related cervical
condition.

13

Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).
14

Dean E. Pierce, 40 ECAB 1249 (1989).

15

See A.D., 58 ECAB 149 (2006) (medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).
16

Id.

17

Thomas L. Agee, 56 ECAB 465 (2005); Richard F. Williams, 55 ECAB 343 (2004); Merton J. Sills, 39 ECAB
572 (1988).

5

On appeal, appellant’s attorney contends that OWCP’s January 31, 2013 decision is
contrary to fact and law. For reasons stated above, the Board finds that appellant did not submit
sufficient evidence establishing his entitlement to disability compensation for the claimed period.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to establish that he was totally disabled from
May 9 to June 1, 2012 due to his August 20, 2011 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the January 31, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 18, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

